Mr. Presiding Justice Cartwright delivered the opinion oe the Court. This suit was brought by appellant on a certificate of membership, issued to her husband, who had afterward died, which provided for the payment by appellee to her of $3,000 upon his death. On a trial before the court there was a finding and judgment for appellee. One of the conditions of the contract sued on was that "if the member holding the certificate should be expelled fro;' his local camp, which ivas the local branch of the order. certificate should be null and void and all moneys paid and all rights and benefits accrued should be absolutely forfeited. The defense made at the trial was that plaintiff’s husband had been so expelled for being a saloon keeper and a saloon bartender, and for drunkenness. This defense was set up by a plea, which plaintiff sought to meet by a replication alleging that her husband was insane at the time of his expulsion, and for more than six months prior thereto, but the court sustained a demurrer to the replication. It is insisted that the court erred in the conclusion that mental incompetency was not a bar to the proceeding for expulsion. The proceeding which resulted in the expulsion was quasi judicial in its character, and if the local camp, which under the by-laws of the order constituted the court, had acquired jurisdiction, its judgment pronounced in good faith was binding. The rule is that jurisdiction of an insane person may be obtained in the same manner as if he were sane, and a judgment against such a person can not be impeached in any collateral action. Unless set aside by a direct proceeding for that purpose, such a judgment is of undoubted validity. Maloney v. Dewey, 127 Ill. 395; 1 Black on Judgments, Sec. 205; Freeman on Judgments, Sec. 123; 1 Beach on Private Corporations, Sec. 83; Pfeiffer v. Weishaupt, 13 Daly 161. The plea which the replication of insanity professed to answer averred service of notice upon the member that charges had been brought against him, together with a copy of the same, and that he should appear at a regular meeting of the camp at a specified time and place, where he might be present if he desired, with witnesses or documents necessary for his defense. In the case of United Workmen v. Zuhlke, 129 Ill. 298, relied on in support of the replication, there was no service of notice or process on the member, but the judgment of expulsion rested on his entry of appearanee and admission of facts. Being insane he could not give consent or make admis- and the decision does not .tend to support the claim could not have been obtained by service of The demurrer was properly sustained. Another replication to the plea of expulsion set up a waiver of the forfeiture, by defendant giving notice of mortuary assessments and receiving the same, but the supposed waiver was alleged to have occurred before the forfeiture, and for that reason the replication was bad and was so held on demurrer. There were also offers to prove on the trial the same matters alleged in the above mentioned replications, but this was not permitted, and the rulings in that respect were right. The records of the local camp, of which plaintiff’s husband was a member, were offered in evidence, and they showed a compliance with the by-laws of the order in the proceedings had. The trial was held at the hall of the camp December 27, 1892, and the record showed that the “escort” testified at the trial that he delivered a copy of the charges to the accused, December 15, 1892, and at the same time notified him to appear at the time and place for trial, naming them, but this evidence of service being objected to, the notice and. copy of charges were produced, and the time and manner of service by copies on the accused were proven by oral testimony. It is urged that this proof was incompetent, and that the service should have been proved by a return indorsed on the notice and copy of charges. We know of no statute or rule of law that would make such a return evidence of service, and no by-law is shown which could have that effect. We do not doubt that the oral evidence was admissible. A two-thirds vote was required to expel a member, and it is claimed that the record failed to show such a vote. The record recited the putting to vote of the question of expulsion, and that it was carried by a unanimous vote of seventeen votes. Such a record has been construed to mean that there was an affirmative vote of all the members present. Barr v. Village of Auburn, 89 Ill. 369. It was sufficient. It is complained that the trial was not for offenses for which a member was liable to expulsion. The by-laws forbade saloonkeepers and saloon bartenders from becoming members, and authorized expulsion of a member for conduct that was unbecoming, or likely to bring disrepute upon himself, his family, or the craft, or drunkenness. The charges were Avithin the terms of the by-laAvs. It is also argued that the judgment of expulsion was void because insanity had absolved the accused from his obligations to keep the rules of the order and he could not be found guilty of their violation. There is no claim that he lacked power or mental capacity to enter into the contract,, or that it was invalid for any reason, and his subsequent mental incapacity could not relieve him from a compliance with its duties and regulations any more than in any other form of contract. Tor a breach of those duties he was liable to suffer the penalty prescribed in the contract and by-laws. The rules enforced by the expulsion were not immoral, contrary to public policy or in contravention of the laws of the land. The methods prescribed Avere'f olio wed in apparent good faith to protect the defendant under its contract, and the judgment of the tribunal chosen by the deceased to pass oh the question having been exercised in good faith, should be respected and enforced. The judgment of the Circuit Court will be affirmed.